Respectfully, I dissent.
While the majority has drawn on the liquidation Act (Ind. C. 27-9 et seq.; accord R.C. 3903.01 et seq.) to support its position, it chose to ignore those pertinent sections of the law which reveal who is authorized to file any legal action. The Superintendent of Insurance (as liquidator) is the only one "vested by operation of law with the title to all of the property, contracts, and rights of action," etc. (Emphasis added.) Ind. C. 27-9-3-7; accord R.C. 3903.18(A).
The liquidator may institute timely actions in other jurisdictions, and may prosecute "in the name of the insurer, or in his own name, all suits and other legal proceedings, in Indiana or elsewhere." (Emphasis added.) Ind. C. 27-9-3-9(b)(12); accord R.C. 3903.21 (A)(12).
The appellees point out in their brief that "the Court obviously sought substantial justice for the agents." But the law authorizes the liquidator to institute the action not for the agents (whose actions often are responsible for the company's financial plight), but for "the protection of the interests of insureds, claimants, creditors, and the public generally * * *." R.C. 3903.02 (D).
For instance, by the action not being referred to the liquidator, he is precluded from discovering that when the agent posts bond for any defendant, the agent not only demands a premium from him, but also collateral that will cover the amount of the bond if the defendant flees from the jurisdiction. By the court vacating the bond forfeiture judgments, the liquidator has no knowledge of a transaction (over which he has exclusive authority) *Page 91 
that will enable him to claim the collateral given to the agent to indemnify the judgment — for the interest of "claimants, creditors, and the public generally" as the law provides.
Therefore, I would hold that the former agents had no standing to institute an action to vacate the bond forfeiture judgments once Allied was placed into liquidation.
I would reverse and reinstate the judgments.